Citation Nr: 0021532
Decision Date: 12/11/00	Archive Date: 02/02/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420



DOCKET NO.  99-03 802	)	DATE DEC 11, 2000
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


ORDER

     The following corrections are made in a decision issued by the Board in this case on August 15, 2000:

     PTSD on page 13 is corrected to PTB.

     Arthritis on pages 13 and 14 is corrected to fibrothorax, side effects of drugs, shortness of breath, and hernia operations resulting from coughing.



		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Citation Nr: 0021532	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected pulmonary tuberculosis (PTB).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran's November 1997 application 
for benefits included claims for secondary service connection 
for the side effects of drugs, shortness of breath, eight 
hernia operations required as a result of coughing, and 
fibrothorax.  These secondary claims have not been 
adjudicated and are referred to the RO for appropriate 
action.

Appellate consideration of the issue of entitlement to a 
total disability rating for compensation based on individual 
unemployability will be deferred pending completion of the 
development requested in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran has been entitled to service connection for 
PTB since 1945.

2.  The veteran's PTB has been inactive since 1947.  

3.  Residuals of PTB do not result in pulmonary function test 
results of forced vital capacity (FVC) of less than 65 
percent of predicted, or; diffusion capacity of carbon 
monoxide in a single breath (DLCO (SB)) of less than 56 
percent predicted, or; maximum exercise capacity or oxygen 
consumption of less than 21 milligrams/kilograms/minute with 
cardiorespiratory limitation; or a forced expiratory volume 
in one second (FEV-1) of less than 56 percent predicted, or; 
an FEV-1 to FVC ratio of less than 56 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §, 4.97, Diagnostic Code 6721, (1994, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in 1944 the veteran 
served as a corpsman in the contagious and tuberculosis ward 
at the Naval Hospital in Bremerton, Washington.  He was 
hospitalized in February 1945 for PTB.  X-rays showed an area 
of infiltration in the right mid lung field and several 
moderately sized calcified nodes in the left hilum.  
Laboratory and clinical findings were diagnostic of active 
PTB.  The veteran was subsequently transferred to the 
Oakland, California Naval Hospital where the admission 
diagnosis was PTB, chronic, far advanced.  A right artificial 
pneumothorax was instituted in March 1945 and in June 1946 a 
right phrenic nerve crush was performed.  

The RO established service connection for PTB, chronic, far 
advanced in March 1946, and assigned a 100 percent rating, 
effective in November 1945.

At the time of VA examination conducted in November 1946, the 
veteran continued to have air added to a pneumothorax every 
two weeks and reported being restricted to only mild 
exertional activity.  Physical examination revealed that the 
right chest wall did not move on deep breathing  The right 
diaphragm did not move.  Percussion revealed a higher 
resonance of the entire right side of the chest and 
auscultation revealed suppressed breath sounds, right side, 
especially in the lower portion.  Left chest examination was 
entirely normal.  The diagnosis was partial collapse, right 
upper and lower lobes, chronic inflammatory process, right 
lower lobe, tuberculosis right lung, inactivated right 
pneumothorax.  An August 1947 sputum test for tubercle 
bacilli was negative.  Further examination in December 1947 
resulted in a diagnosis of tuberculosis, pulmonary, chronic, 
moderately advanced, inactive (arrested).

In April 1949 the veteran was hospitalized for observation 
for rating purposes.  The resulting diagnoses were 
tuberculosis, pulmonary, chronic, moderately advanced, 
arrested; and pneumothorax, artificial, right.

In August 1949, the RO amended the veteran's PTB award, 
assigning a 50 percent rating, effective from October 1949 to 
April 1954 and a 30 percent rating, effective from April 
1954.  The award was amended again in December 1949.  The 
100 percent evaluation was reinstated from December 1949 to 
April 1951.  Thereafter the evaluation was reduced to 50 
percent from April 1951 to April 1955 and 30 percent 
beginning in April 1955, based upon a corresponding decrease 
in symptomatology.  

VA inpatient records show that the veteran was hospitalized 
from September 1961 to October 1961 for weakness and blood in 
his stools.  He gave a history of drinking 6 to 10 cups of 
coffee per day and smoking 2 packs of cigarettes.  By 
history, his PTB had been inactive on frequent follow-up 
since 1945.  Chest x-rays showed residuals of old 
inflammatory disease on the right.

Clinical records from June 1989 to June 1991 show that the 
veteran had smoked as much as 4 packs of cigarettes per day 
at one time, but had quit.  He complained of spasmodic 
coughing and occasional shortness of breath.  A September 
1990 chest x-ray showed right side massive pleural 
calcification along the lateral chest wall, especially 
anteriorly.  The underlying parenchyma was obscured.  The 
mediastinum was slightly shifted to the right.  The left side 
was essentially clear.  The diagnosis was minor abnormality.  
Also among those records are the results of a September 1990 
pulmonary function test.  The interpreting provider concluded 
that testing showed a moderate degree of reduction in forced 
expiratory flow and a slight but significant restriction in 
the volume excursion of the lung (reduction in vc).  There 
was no significant response to bronchodilators, suggesting a 
combined obstructive and restrictive ventilatory defect, an 
essentially non-specific pattern of spirometric abnormality.  

A March 1993 letter from a potential employer indicated that 
the veteran was not hired for a position due to the necessity 
of frequent doctor's appointments.

Also of record is a letter from a VA physician, who has 
treated the veteran.  The letter states that the veteran 
currently had restrictive lung disease and fibrothorax.  
Outlined therein is symptomatology which the physician opined 
may be due to the veteran's prior illness:  persistent cough, 
dyspnea on exertion after 1 and 1/2 blocks, positional chest 
pain and an inguinal hernia which may be associated with 
persistent vigorous coughing.  The doctor felt that it would 
be appropriate to evaluate the veteran's disability in light 
of his symptoms rather than his physiology.  He wrote another 
letter in July 1994 stating that he felt the veteran's 
fibrothorax was directly related to prior active 
tuberculosis.  He also felt that the veteran was a reliable 
historian.

The veteran has applied for increased evaluations over the 
years, most recently in November 1997.  He was afforded a VA 
examination in February 1998.  The veteran related complaints 
of electric-type right-sided chest pain, tiredness, 
fatigability, shortness of breath and insomnia.  He did not 
have exertional angina.  Examination of the chest revealed 
evidence of dextroscoliosis and minimal asymmetry of the 
chest.  Chest expansion was symmetrical and tactile fremitus 
was increased on the right upper and lower chest.  
Auscultation revealed decreased breathing sounds on the right 
upper and lower chest.  He received a PFT in conjunction with 
the examination which showed that forced vital capacity was 
65 percent of predicted pre- bronchodilator, and 64 percent 
post- bronchodilator.  The computerized interpretation was 
mild restrictive disease; no change after bronchodilator.  A 
treadmill stress test was abnormal also, and the results 
compatible with myocardial hypoxia at a confidence level of 
approximately 80 to 90 percent for possible myopathy.  The 
relevant assessment was PTB, inactive symptomatic, with 
dyspnea upon exertion.  The examiner opined that some of the 
shortness of breath and dyspnea upon exertion complaints 
could be related to heart disease.  The veteran was referred 
to the cardiology department for further examination along 
these lines.

At the subsequent cardiology examination the veteran reported 
a productive cough and atypical chest pain not related to 
excitement, exercise or eating, and not relieved by rest or 
nitroglycerin.  He reported dyspnea on minimal exertion, 
approximately 1/2 block, and fatigue after a 1/2 block to 1 
block necessitating stopping.  The veteran reported being a 
non-smoker for 30 years, prior to which he had smoked 2 packs 
per day for over 20 years.  Respiratory examination revealed 
decreased breath sounds in the right lower lobe posteriorly, 
with some decreased movement and some dullness.  He had 
bronchial respirations throughout the right mid- lobe, and a 
few rhonchi in the right lower lobe also.  He had some 
bronchial respirations in the right apex.  There were no 
rales noted.  The left side was essentially normal.  The 
diagnostic impressions were pulmonary fibrosis and 
contractured right lung and cor pulmonale, old TB; and 
probable cardiomyopathy, either primary or secondary to cor 
pulmonale or secondary to other infiltrative diseases, like 
amyloid, secondary to old TB with conduction problems and a 
prosthetic pacer to control his symptomatic tachy/brady 
dysrhythmia syndrome that he has had for some time now.  The 
examiner doubted coronary artery disease, although an 
exercise tolerance test was ordered to exclude it.

A medical opinion was provided in October 1998 addressing the 
issue of whether the veteran's current condition was related 
to his service-connected disability of arrested pulmonary 
tuberculosis.  The examiner reviewed the claims file and 
provided a review of the veteran's medical history.  He noted 
that a review of an April 1998 echocardiogram showed normal 
right ventricle, right atrium and left ventricle, but dilated 
left atrium and mitral regurgitation.  The examiner opined 
that this was the effect of chronic hypertension and not a 
residual of arrested PTB in 1945.  He concluded that based on 
the information in the claims file, there was no indication 
for changing the evaluation for mild residual PTB or relating 
the other conditions to the service- connected disability.


Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1999).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In accordance with the Rating Schedule, a veteran who was 
entitled to receive compensation for inactive, chronic PTB, 
on or before August 19, 1968, is entitled to a 100 percent 
evaluation for two years after the date of inactivity, 
following active PTB clinically identified during active 
service or subsequent thereto.  Thereafter, a 50 percent 
rating is assigned during the period from the third through 
the sixth years after the date of inactivity, and a 30 
percent rating is assigned during the period from the seventh 
through the eleventh years after the date of inactivity.  The 
Rating Schedule also provides a minimum 30 percent evaluation 
if far-advanced lesions were diagnosed at any time when the 
disease process was active.  A minimum 20 percent rating is 
warranted for inactive, chronic PTB following moderately-
advanced lesions, provided there is continued disability such 
as emphysema, dyspnea on exertion, impairment of health, etc.  
38 C.F.R. §§ 4.89, 4.97, Diagnostic Codes 6722, 6724 (1994, 
1997).  The Ratings Schedule also provides that the graduated 
50 percent and 30 percent ratings and the permanent 
30 percent and 20 percent ratings for inactive PTB are not to 
be combined with ratings for other respiratory disabilities.  
38 C.F.R. § 4.97, Diagnostic Codes 6722, 6724, Note 2.  Id.

Changes were made to the Rating Schedule, effective October 
7, 1996, for veterans who were entitled to receive 
compensation for inactive, chronic PTB after August 19, 1968.  
The October 1996 revision of the respiratory system rating 
criteria did not alter the provisions for rating PTB where 
entitlement was originally established on or before August 
19, 1968.

Where a veteran was initially entitled to rating for PTB 
after August 19, 1968, 38 C.F.R. § 4.97, Diagnostic Code 
6731, prior to October 7, 1996, provided for evaluation of 
residuals of inactive PTB as 100 percent for one year 
following inactivity, and also, where there pronounced 
residuals: advanced fibrosis with severe ventilatory deficit 
manifested by dyspnea at rest, marked restriction of chest 
expansion with pronounced impairment of bodily vigor.  A 60 
percent evaluation was assigned for severe residuals; 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by PFTs with 
marked impairment of health.  

As amended, the regulations provide that chronic, inactive 
PTB residuals are rated dependent upon specific findings, as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis under 38 C.F.R. § 4.97, Diagnostic Code 6600.  
38 C.F.R. § 4.97 Diagnostic Code 6731 (1999).  

Under the revised Schedule, a 100 percent rating is warranted 
for interstitial lung disease where the FVC is less than 50 
percent of predicted, or; the DLCO (SB) is less than 40 
percent predicted; or when maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; where there is cor pulmonale or pulmonary 
hypertension, or; where outpatient oxygen therapy is 
required.  A 60 percent evaluation is warranted where the FVC 
is 50 to 64 percent of predicted; the DLCO (SB) is 40 to 55 
percent of predicted; or the maximum exercise capacity is 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833 
(1999).  

Under the revised Schedule, a 100 percent evaluation is 
warranted for chronic bronchitis or restrictive lung disease 
manifested by FEV-1 less than 40 percent of predicted value, 
or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted where FEV-1 is 40 to 55 percent 
of predicted, or FEV-1/FVC is 40 to 55 percent of predicted, 
or DLCO (SB) is 40 to 55 percent of predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6840 to 6845 (1999).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  The veteran 
has been examined by VA and has had opportunity to present 
evidence and argument in support of his claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran argues that his service-connected PTB has 
rendered him unfit for employment.  He argues that a 100 
percent evaluation is warranted.  After reviewing the entire 
evidence of record, the Board concludes that an evaluation in 
excess of 30 percent for residuals of PTB is not warranted 
under the Rating Schedule.

First, the Board notes that the competent and probative 
evidence of record reflects that the veteran's PTB has been 
inactive since at least 1947, without evidence of subsequent 
re-activation of the tuberculous disease process.  An August 
1947 sputum test for tubercle bacilli was negative and 
examination in December 1947 resulted in a diagnosis of 
tuberculosis, pulmonary, chronic, moderately advanced, 
inactive (arrested).  Medical testing and examinations from 
that time until the present date fail to show re-activation 
of the disease process.  Therefore, there is no basis to 
consider assignment of a 100 percent rating based on active 
PTB under 38 C.F.R. § 4.97, Diagnostic Codes 6701 - 6704 
(1994, 1999).  

During the pendency of this appeal, the criteria pertinent to 
rating respiratory disorders, including PTB, was revised, 
effective October 7, 1996, as set out in the pertinent laws 
and regulations, above.  Since the veteran received 
disability compensation for PTB on and prior to August 19, 
1968, the criteria applicable to the rating of this 
disability have not changed.  Rather, the veteran warrants 
assignment of no more than 30 percent upon application of 
Diagnostic Code 6721.  

Competent medical evidence is consistent in showing that the 
veteran's PTB, while active and shortly thereafter, was 
described as moderately or far advanced, and in showing that 
his PTB became inactive at the latest, in 1947, without 
subsequent re-activation.  It has been more than 52 years 
from the date of demonstrated activity.  Such facts are 
consistent with the current 30 percent evaluation.  

The Board further notes that even if PTB were to be 
considered under the provisions of Diagnostic Code 6731 in 
effect since October 7, 1996, the competent objective medical 
evidence of record does not show that the veteran manifests 
PTB residuals sufficient to warrant assignment of the next 
higher rating of 60 percent.  Specifically, FEV-1, FEV-1/FVC 
and other PFT findings do not reflect that the residuals of 
PTB are severe enough to warrant an increased evaluation 
under the amended criteria.

In sum, under the criteria for the evaluation of inactive PTB 
first compensated prior to August 19, 1968, the competent 
evidence does not reflect re-activation of PTB, or other 
factors to warrant more than a 30 percent evaluation.  
Accordingly, the disability associated with the veteran's PTB 
does not warrant assignment of greater than a 30 percent 
evaluation.  

The Board concludes that the evidence is not evenly balanced 
or more nearly approximates the criteria for a higher rating, 
and the criteria for a rating in excess of 30 percent for 
service-connected residuals of PTB are not met.  38 C.F.R. §§ 
4.89, 4.97, Diagnostic Codes 6722, 6724, 6731.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  The record reflects the RO considered and 
declined to refer the veteran's case for an extraschedular 
evaluation.

The Board concurs and finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's disability level.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected pulmonary tuberculosis is denied.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1999).  In evaluating whether the veteran's 
service-connected disability precludes substantially gainful 
employment, the Board notes that the VA Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferrari v. Derwinski, 
1 Vet. App. 326, 332.  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356. 358 (1991).  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

Thus, a significant element which must be proven before an 
award of a total disability rating for individual 
unemployability on the basis of service-connected disability 
may be awarded is that the veteran be shown to be 
unemployable solely by virtue of his service-connected 
disability(ies).  As the record stands, his only service-
connected disability is PTB.  As affirmed above, a disability 
rating of 30 percent has been assigned to reflect the level 
of impairment resulting from service-connected PTB.  The 
evidence currently of record does not tend to show that the 
veteran is rendered unemployable solely due to PTB.  Rather, 
the evidence tends to show that he suffers from a combination 
of disabilities, including nonservice-connected heart 
disease.  However, as explained in the INTRODUCTION section, 
the issues of entitlement to secondary service connection for 
the side effects of drugs, shortness of breath, eight hernia 
operations required as a result of coughing, and fibrothorax 
remain unresolved.  

Upon review of the evidence of record, and the law pertaining 
to total disability ratings, the Board is of the opinion that 
the issue of entitlement to a total disability rating cannot 
be addressed until the issue of entitlement to service 
connection for arthritis has been resolved.  If service 
connection for arthritis were to be granted, the veteran's 
combined disability rating would likely be higher than that 
assigned to his service-connected PTSD alone.  In a similar 
case, the Court held that a pending claim for entitlement to 
service connection was inextricably intertwined with a 
perfected appeal for a total disability rating and that the 
total disability rating could not be finally resolved until 
the service connection claim had been resolved.  Moffitt v. 
Brown, 10 Vet. App. 214 (1997); also see Colayong v. West, 
12 Vet. App. 524 (1999).  Applied to the instant set of 
facts, the outcome of the veteran's additional claims could 
have an impact upon the outcome of the total rating claim.  
Therefore, it is appropriate to hold the veteran's claim for 
entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities in abeyance until the other claims have been 
resolved.

To ensure that the VA has fully complied with due process 
requirements, the appeal must be remanded to the RO for the 
following action:

1.  The RO should perform an initial 
adjudication of the veteran's claims for 
entitlement to secondary service 
connection for the side effects of drugs, 
shortness of breath, eight hernia 
operations required as a result of 
coughing, and fibrothorax.  If the RO 
determines that additional evidentiary 
development is required, such as 
obtaining additional medical records 
and/or a fully informed medical opinion, 
such development should be undertaken.  
If the benefits sought are denied, the 
veteran and his attorney should be 
furnished a statement of the case along 
with the appropriate procedural notices, 
and given the opportunity to respond.

2.  Inasmuch as the issue of entitlement 
to a total disability rating on the basis 
of unemployability due to service-
connected disabilities is deemed to be 
"inextricably intertwined" with the 
issue of entitlement to service 
connection for arthritis, the RO should 
take appropriate adjudicative action and 
provide the veteran and his 
representative notice of the 
determination along with an opportunity 
to respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

